Title: Truro Parish Vestry to Francis Fauquier, 4 February 1766
From: Truro Parish Vestry
To: Fauquier, Francis



Sir,
Fairfax County Truro Parish Feby 4th 1766

We the Vestry of Truro Parish beg leave to recommend to yr Honour’s Notice and Favour, the Bearer, Mr Lee Massey, who has an Intention of entring into holy Orders, provided he can have a Certainty of this Parish and as his Character and Personal Merit is well-known to us, we are very desireous of receiving him, and have given him the best Title in our Power. But it being probable that he cannot return from England while the Parish remains in our disposal; we most earnestly recommend him to your Honour’s good Offices herein, and if you will be pleased to favour him with an Induction or Presentation to this Parish, in case he returns after the Expiration of our right, we will engage to keep the same vacant for him as long as it is in

our power. An Answer will very particularly oblige Your Honour’s most obedt humble Servants.

Edwd Payne
Go: Washington
Daniel McCarty
Go. Wm Fairfax
A. Henderson
William Gardner
Thos Withers Coffer
Thos Ford
William Linton

